           Case 2:19-cv-00201-MJP Document 35 Filed 11/13/20 Page 1 of 3



 1                                                                   The Honorable Marsha Pechman
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
 9
     FLATIRON WEST, INC., a Delaware
10   Corporation,                                         No. 2:19-cv-00201-MJP
11                                 Plaintiff,
                                                          ORDER GRANTING JOINT
12          v.                                            STIPULATED MOTION TO AMEND
                                                          CASE SCHEDULE
13   PTS SURVEYING INC., an Oregon
     Corporation,
14
                                   Defendant.
15

16          THIS MATTER having come before the Court on the Joint Stipulated Motion to Amend

17   Case Schedule, and the Court having been fully advised, finds that the motion should be and hereby

18   is GRANTED. The case schedule is hereby amended as follows:

19
      Reports from expert witness under FRCP 26(a)(2) due                         December 21, 2020
20
      All motions related to discovery must be filed by and noted on the motion   January 20, 2021
21
      calendar on the third Friday thereafter
22
      Discovery completed by                                                      February 19, 2021
23

24    All dispositive motions must be filed by and noted on the motion calendar   March 22, 2021

25    on the fourth Friday thereafter

26



     ORDER GRANTING JOINT STIPULATED                                          OLES MORRISON RINKER & BAKER LLP
                                                                                    701 PIKE STREET, SUITE 1700
     MOTION TO AMEND CASE SCHEDULE – Page 1                                          SEATTLE, WA 98101-3930
                                                                                      PHONE: (206) 623-3427
                                                                                       FAX: (206) 682-6234
          Case 2:19-cv-00201-MJP Document 35 Filed 11/13/20 Page 2 of 3



 1
      All motions in limine must be filed by and noted on the motion calendar    June 14, 2021
 2
      no earlier than the third Friday thereafter and no later than the Friday
 3
      before the pretrial conference.
 4
      Agreed pretrial order due                                                  July 6, 2021
 5
      Trial briefs and Proposed Findings of Fact and Conclusions of Law          July 6, 2021
 6
      Pretrial conference                                                        July 8, 2021
 7

 8    Bench trial                                                                July 19, 2021

 9
10          DATED this 13th day of November, 2020.

11



                                                        A
12

13
                                                        Marsha J. Pechman
14                                                      United States Senior District Judge
15

16

17

18

19

20

21

22

23

24

25

26



     ORDER GRANTING JOINT STIPULATED                                        OLES MORRISON RINKER & BAKER LLP
                                                                                  701 PIKE STREET, SUITE 1700
     MOTION TO AMEND CASE SCHEDULE – Page 2                                        SEATTLE, WA 98101-3930
                                                                                    PHONE: (206) 623-3427
                                                                                     FAX: (206) 682-6234
          Case 2:19-cv-00201-MJP Document 35 Filed 11/13/20 Page 3 of 3



 1   Presented by:
 2
     GROFF MURPHY PLLC
 3
      /s/ Evan A. Brown via electronic authorization
 4   Michael P. Grace, WSBA #26091
     Evan A. Brown, WSBA #48272
 5   300 East Pine Street
     Seattle, WA 98122
 6
     T: (206) 628-9500/FX: (206) 628-9506
 7   E: mgrace@groffmurphy.com
     E: ebrown@groffmurphy.com
 8
     Attorneys for Plaintiff Flatiron West, Inc.
 9
10
     OLES MORRISON RINKER & BAKER LLP
11
      /s/ Meghan A. Douris
12   Meghan A. Douris, WSBA #44495
     Eric P. Former, WSBA #49264
13   701 Pike Street, Ste. 1700
14   Seattle, WA 98101
     T: 206-623-3427
15   E: douris@oles.com
     E: forner@oles.com
16
     Attorneys for Defendant PTS Surveying, Inc.
17

18

19

20

21

22

23

24

25

26



     ORDER GRANTING JOINT STIPULATED                          OLES MORRISON RINKER & BAKER LLP
                                                                    701 PIKE STREET, SUITE 1700
     MOTION TO AMEND CASE SCHEDULE – Page 3                          SEATTLE, WA 98101-3930
                                                                      PHONE: (206) 623-3427
                                                                       FAX: (206) 682-6234
